               Case 4:19-cr-00565-YGR Document 67 Filed 11/10/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9
10
                                        UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                              OAKLAND DIVISION
13

14 UNITED STATES OF AMERICA,                          ) CASE NO. 19-0565 YGR
                                                      )
15           Plaintiff,                               ) [PROPOSED] FINAL ORDER OF
                                                      ) FORFEITURE
16      v.                                            )
                                                      )
17 BRIAN PAUL MORALES,                                )
                                                      )
18           Defendant.                               )
                                                      )
19

20           On September 1, 2020, the Court entered a Preliminary Order of Forfeiture forfeiting the
21 following property:

22           1) One Samsung 64 GB USB 3.0 thumb drive; and
23           2) One Samsung Galaxy S8+, model SM-G955U, IMEI: 357725080389258 (hereinafter the
24               “subject property”).
25 pursuant to the provisions of 18 U.S.C. §§ 2253(a) and the procedures outlined in Rule 32.2 of the

26 Federal Rules and Criminal Procedure and 21 U.S.C. § 853.

27           The United States represents that it has complied with the publication notice requirements of the
28 Preliminary Order and that no petitions have been filed.

     [PROPOSED] FINAL ORDER OF FORFEITURE
     CR 19-0565 YGR                                   1
             Case 4:19-cr-00565-YGR Document 67 Filed 11/10/20 Page 2 of 2




1          THEREFORE, it is so ordered that the above-described property shall be forfeited to the Title

2 21, United States Code, Section 853 and the procedures outlined in Rule 32.2 of the Federal Rules of

3 Criminal Procedure and Title 21, United States Code, Section 853. All right, title, and interest in said

4 property is vested in the United States of America. The appropriate federal agency shall dispose of the

5 forfeited property according to law.

6

7 Dated: November 10, 2020                               _________________________________
                                                           YVONNE GONZALEZ ROGERS
8
                                                          UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] FINAL ORDER OF FORFEITURE
     CR 19-0565 YGR                                 2
